COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Daniel Leon Stein v. John Reger and SHU W. Reger

Appellate case number:     01-15-00470-CV

Trial court case number: 2014-25605

Trial court:               281st District Court of Harris County

         Appellant, Daniel Leon Stein, filed a motion for extension of time to file appellant’s reply
brief, seeking a 30-day extension. This case is set for submission on April 5, 2016.
        We grant Stein’s motion in part. Appellant, if he chooses to file a reply, shall file two
reply briefs. We will accept the first reply brief, addressing Appellee’s jurisdictional arguments,
no later than March 18, 2016. We will accept the second reply brief, addressing any other issues,
no later than March 28, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: March 9, 2016